Citation Nr: 1754387	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for bunionectomy scars in excess of 20 percent, on the basis of substitution.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to a service-connected disability (TDIU), on the basis of substitution.


WITNESS AT HEARING ON APPEAL

The Veteran and O.G.


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1982 and had subsequent service in the South Carolina Army National Guard.  . 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an August 2010 rating decision, the RO increased the Veteran's disability rating to 20 percent for three residual bunionectomy scars first metatarsophalangeal joint, one scar on the left foot and two scars on the right foot, effective March 30, 2010.

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2012, the Board remanded the issues on appeal for further development.  In a January 2013 rating decision, the RO denied entitlement to TDIU.

In March 2016, the Board dismissed the appeal due to the death of the Veteran and informed the appellant that he could file a request to be substituted as the appellant for the purpose of processing the claims to completion.  In June 2016, the appellant requested substitution for the claims pending at the time of Veteran's death.  In August 2017, the RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issues on appeal have been recharacterized on the title page to reflect such substitution.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's bunionectomy scars were  painful, did not affect an area or areas of at least 72 square inches, were not unstable, and did not cause any limitation of motion or function.  

2.  The Veteran did not meet the schedular criteria for TDIU.

3.  The Veteran's service-connected disabilities did not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for bunionectomy scars of the feet have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Codes 7804 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, a uniform evaluation is warranted based on the evidence.

In this case, the Veteran was assigned a 20 percent disability rating for her bunionectomy scars of the feet, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, DC 7805.

The appellant contends that the Veteran was entitled to an increased disability evaluation for her service-connected bunionectomy scars of the feet.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's scars did not warrant an increased disability rating in excess of 20 percent at any time during the pendency of this claim.  As such, the claim must be denied.

The Veteran was afforded a VA examination in February 2010 during which she was noted to have surgical scars over the great toe of the dorsum bilaterally.  The examiner noted that all of her scars were locally painful, but she did not suffer frequent loss of skin covering.  The examination revealed a scar on the right foot over the first metatarsophalangeal joint that was linear in contour and measured 5 centimeters by 3 millimeters.  The scar was tender, but non-adherent, the texture was firm, and there was no ulceration.  Additionally, it was elevated approximately 1 millimeter throughout its extent and seemed superficial without underlying tissue loss.  A mild degree of keloid formation was noted, and the scar was hypopigmented.  A mild degree of induration was also noted, but there was no inflexibility or limitation of motion or function directly caused by this scar.  The second scar was located over the metatarsophalangeal joint of the left great toe that was linear and measured 6 centimeters by 1 millimeter.  The scar was mildly tender, but non-adherent, the texture was normal, and there was no ulceration.  It was neither elevated nor depressed and appeared superficial.  A mild degree of keloid formation was noted, and the scar was hypopigmented.  There was no significant induration, inflexibility, or limitation of motion or function caused by this scar.

In a March 2010 statement, the Veteran stated that the second scar on her right foot was painful and tender.

The Veteran was afforded another VA examination in July 2010.  The examiner indicated that there was a scar measuring 5 to 6 centimeters in length that was not tender and had no adherence on the right first metatarsophalangeal.  The scar was slightly elevated, superficial, no inflammation or keloid formation, hypopigmented, and no induration or inflexibility.  The examiner further found that the scar limited the motion of the Veteran's first metatarsophalangeal joint, and she was unable to extend or flex the joint.  The examiner also noted that there was a scar measuring 3 centimeters in length that was not tender and had no adherence on the left first metatarsophalangeal.  The scar was stable; had no ulceration, inflammation, or keloid formation; hypopigmented; not indurated; and caused no limitation of motion.

As there was conflicting information regarding the Veteran's scars during the February 2010 and July 2010 VA examinations, the Veteran was afforded an additional VA examination in November 2012.  The examiner noted that the Veteran had bunionectomy scars.   In particular, the examiner noted a linear scar of the right lower extremity along the first metatarsal that was 5 centimeters and a linear scar of the left lower extremity along the medial side of first metatarsal that was 4 centimeters.  The scars were not painful or unstable.  They did not result in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms, such as muscle or nerve damage.   There were no scars of the lower extremities that were superficial or deep, non-linear scars.  Additionally, the examiner noted that the scars did not impact the Veteran's ability to work. 

Based on the evidence, the Board finds that the Veteran was not entitled to an increased disability rating in excess of 20 percent for her bunionectomy scars of the feet.  Under Diagnostic Code 7804, a 30 percent disability rating is warranted when the Veteran has five or more scars that are unstable or painful.  The February 2010, July 2010, and November 2012 VA examiner's described two post-surgical scars on the Veteran's feet.  As outlined above, the VA examiners noted that the Veteran had surgical scars over the great toe of the dorsum bilaterally that were painful and stable.  The evidence of record fails to show that the Veteran's bunionectomy surgery resulted in five or more scars.  As such, a rating in excess of 20 percent is not warranted for the Veteran's scar condition under Diagnostic Code 7804.

Additionally, Note (2) for that code provides that, if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.  While the Veteran's scars were noted to be painful at the February 2010 VA examination, there was no evidence to suggest that the Veteran's scars were also unstable.  Specifically, the VA examiners noted that the Veteran's scars did not have frequent loss of skin covering and were superficial without underlying tissue loss.  Therefore, an additional 10 percent evaluation is not warranted because the Veteran's scars were not both unstable and painful.  

Additionally, while the July 2010 VA examiner noted that the Veteran's scar limited the motion of her right, first metatarsophalangeal joint and she was unable to extend or flex the joint, the Veteran was re-evaluated in November 2012 at which time the VA examiner noted that the Veteran's scars did not result in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms, such as muscle or nerve damage.  Moreover, the Veteran was separately service-connected for hallux valgus of the left and right foot; degenerative joint disease of the first metatarsophalangeal joint of the right foot; and degenerative joint disease of the first metatarsophalangeal joint of the left foot.   Thus, any functional loss or impairment was already contemplated under those separate evaluations.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In addition, the examiner noted that the scars did not impact the Veteran's ability to work.  Lastly, they were not noted to be disfiguring.  Therefore, there were no disabling effects not considered by the diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Furthermore, the November 2012 VA examiner noted that the Veteran did not have scars of the lower extremities that were superficial or deep non-linear scars.   Therefore, the Veteran was not entitled to a higher disability rating under Diagnostic Codes 7801 or 7802.  38 C.F.R. § 4.118, DC 7801, 7802.

Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an increased disability rating in excess of 20 percent for bunionectomy scars of the feet must be denied.

The appellant has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II.  TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran was service-connected for hallux valgus of the left and right foot, rated as noncompensable; degenerative joint disease  of the first metatarsophalangeal joint of the right foot, rated as 10 percent disabling; degenerative joint disease of the first metatarsophalangeal joint of the left foot, rated as 10 percent disabling; residuals of bunionectomy scar first metatarsophalangeal joint of the right foot, rated as 10 percent disabling; and three residuals of bunionectomy scars first metatarsophalangeal joint, one scar on the left and two scars on the right foot, rated as 20 percent disabling.  The Veteran's combined disability rating was 40 percent as of December 1, 2009.  Accordingly, because the Veteran did not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, she did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a).  

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation.

The Veteran had contended that her service-connected feet disabilities interfered with her ability to perform permanent, full-time work.  

At the February 2010 VA examination, the Veteran reported that she last worked in the year 2008 in the field of home health services.  She stated that she stopped working because of her problems and illness in her own family.  In her activities of daily living, she had limitations of standing, and she experienced flare-ups, which were activity related.  These problems varied in duration, but caused increased pain level and the need to use a cane.  She felt that, under normal circumstances, she could stand 1 hour without pause and could walk 1/4 mile on level ground.

A March 2010 podiatry note stated that the Veteran's surgery healed well, her range of motion was good, and the Veteran was feeling better each day.  A January 2010 record noted that the Veteran had been on continuous leave from October 22, 2009, to February 22, 2010; she was totally disabled from any type job until that time.

The Veteran submitted a November 2011 letter from her neighbor.  She stated that the Veteran had complications due to her surgery and had to stop her job due to these complications.  She was continuously in pain and unable to walk to help herself.  She stated that the Veteran was initially in a wheelchair, and during that time, she helped her cook, shower, use the bathroom, and take care of her grandchildren.  The Veteran also needed her to take her to doctor appointments associated with her surgery.  She also stated that the Veteran was released from her wheelchair and was given crutches.  From the time of the Veteran's surgery, December 2009 to February 2010, she assisted the Veteran.  

The Veteran was assigned a temporary total evaluation (100 percent) for her right foot hallux valgus from October 22, 2009, to December 2009, pursuant to 38 C.F.R. § 4.130.

The Veteran was later afforded another VA examination in February 2011.  She stated that she was currently unemployed and was unable to keep a job because she was could not stand on her feet.  She reported that, during her daily activities, her feet slowed her down some, but she was able to walk and do the things that she needed to do.  Flare-ups occurred at the end of a very active day, which included increased pain.  The duration of the flare-ups were varied, and standing and walking were affected.  She did not use an assistive device and had to wear wide toe box shoes.  

At the October 2011 hearing, the Veteran stated that she had to stay off her feet because she could not wear shoes when her feet would swell.  She stated that she had to stay off her feet and elevate them.  She also reported that she had some good days and bad days and that she could go some days without hurting.  The Veteran testified that she was not currently working; she had last worked in 2010.  She reported that she left her job due to her foot condition.  The Veteran stated that most of the jobs she had were either housekeeping or helping the elderly where she was on her feet a lot.  Following surgery, she was in a cast and used a wheelchair for about a month, followed by crutches for a month, and then a boot for a month.  She returned to work at the beginning of March because she was written out of work until February the 22, 2010.

In the November 2012 VA scars examination report, the VA examiner noted that the Veteran's scars did not impact her ability to work.

The December 2012 VA examiner noted that he reviewed the claims file in its entirety and observed that the evidence showed that the Veteran was able to do her daily activities, walk, and do the things that she needed to do.  Flare-ups occurred at the end of a very active day, with the effect of increased pain.  Additionally, the duration of the flare-ups varied.  There was no evidence that the Veteran had a limitation of her feet that would prevent sedentary work.  Taking weight off her feet in a sitting position and the elimination of walking and standing removed the basis for the symptomatology she noted in her physical examination of having standing and walking affected.  The examiner's review of the podiatrist's notes of the Veteran's surgery reflected that it was a success, and therefore, her bunionectomy had maximum benefit.  She was wearing modified shoes, and if she was able to work in her daily activities with the modified shoes, she should be able to perform limited walking activities and physical jobs requiring limited walking.

Based on the foregoing, the Board concludes that this case does not present any unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  Although the Veteran did have some degree of occupational impairment, that impairment was contemplated in the combined 40 percent evaluation (excluding the temporary total evaluation that already accounted for her convalescence from surgery).  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the disability evaluation assigned to the Veteran's service-connected hallux valgus of the feet, degenerative joint disease of the first metatarsophalangeal joint of the feet, and residuals of bunionectomy scars of the first metatarsophalangeal joint of the feet under the VA Schedule for Rating Disabilities accurately reflected the Veteran's overall impairment to her earning capacity due to her service-connected disabilities.   

Additionally, as noted above, the November 2012 VA examiner stated that the Veteran's scars did not impact her ability to work.  Additionally,  the December 2012 VA examiner indicated that the Veteran was wearing modified shoes and commented that, if she was able to work in her daily activities with the modified shoes, she should be able to perform limited walking activities and physical jobs requiring limited walking.  Further, the examiner noted that a review of the podiatrist's notes of the Veteran's surgery reflected that it was a success.  Moreover, no medical professional has ever stated that the Veteran's service-connected hallux valgus of the feet, degenerative joint disease of the first metatarsophalangeal joint of the feet, and residuals of bunionectomy scars of the first metatarsophalangeal joint of the feet precluded her from securing or following a substantially gainful occupation.  

Therefore, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.





ORDER

Entitlement to an increased disability rating for bunionectomy scars in excess of 20 percent, on the basis of substitution, is denied.

Entitlement to a TDIU, on the basis of substitution, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


